Citation Nr: 0312903	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-13904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a laceration of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from July 1967 to April 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which denied an increased 
(compensable) rating for residuals of laceration of the right 
hand.  The Board remanded the  case to the RO in November 
1999 to arrange for a hearing, and a Board videoconference 
hearing was held in February 2002.  

In July 2002, the Board undertook additional development of 
the evidence on the claim, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  However, that regulation permitting Board 
development was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of this, the 
case must be remanded for the following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for an increased (compensable) 
rating for residuals of a laceration of 
the right hand, taking into account all 
evidence received since the statement of 
the case was issued.  The RO should also 
consider the new rating criteria for 
scars which became effective in August 
2002.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




